Citation Nr: 0332424	
Decision Date: 11/20/03    Archive Date: 11/25/03

DOCKET NO.  02-17 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for numbness of both upper 
extremities.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel





INTRODUCTION

The veteran had active military service from September 6, 
1950, to October 14, 1950. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in  Detroit, 
Michigan, which denied the veteran's claim seeking 
entitlement to service connection for numbness of both upper 
extremities.   


REMAND

The veteran has presented a specific statement as to his 
dates of treatment at the medical center in Carson City, 
Michigan.  He indicated that he was treated at the Carson 
Family Care Center from 1950 to 1985.  The RO's letter 
requesting treatment records from the Carson Family Care 
Center indicated that the veteran was treated there only on 
January 1, 1985, and no reply from that facility appears in 
the veteran's claims file

Although the service medical records have been obtained, it 
is not clear that the complete clinical reports are included 
in the claims folder.  In addition, the RO should obtain all 
of the appellant's service personnel records.  For this 
reason, further development of the claim is necessary.  

To ensure full compliance with due process requirements 
afforded the veteran, the case is hereby REMANDED to the RO 
for the following development:

1.	The RO should obtain the complete clinical 
records 
pertaining to treatment of the veteran from 
January 1950 through December 1985 from the 
Carson Family Care Center in Carson City, 
Michigan.
  

2.  The RO should also obtain all service 
personnel records for the veteran.

3.  If, upon receipt of the above records, there 
is an indication that the veteran was injured in 
service or treated for an upper extremities 
condition following service, then the veteran 
should be scheduled for a VA examination 
regarding the "numbness" condition to his upper 
extremities.  The claims folder, to include all 
evidence added to the record in accordance with 
the paragraphs above, and a copy of this REMAND 
should be made available to the examiner in 
conjunction with the examination.  The veteran 
should be examined to determine the nature and 
etiology of all upper extremities disorders that 
might be present.  

The examination report should include responses 
to the following medical items:
 
a.  State as precisely as possible diagnoses 
of all disorders of the upper extremities, 
the veteran currently has.   
 
b.  For each diagnosis reported in response 
to item (a) above, state the time of onset 
of the disorder.

c.  For each diagnosis reported in response 
to item (a) above, the examiner should 
state, as a matter of medical judgment based 
on the entire record, whether it is at least 
as likely as not that a current upper 
extremities disorder is the result of an  
injury incurred in service.

All indicated testing in this regard should be 
accomplished.  A complete rationale for any 
opinion expressed must be provided.  



If it is not feasible to answer any of these 
questions, this should be so stated.  The claims 
folder and a copy of this remand must be made 
available to the examining physician in 
conjunction with the examination so that he/she 
may review pertinent aspects of the veteran's 
medical history.

4.   After the development requested above has 
been completed, the RO should re-adjudicate the 
veteran's claim of entitlement to service 
connection for numbness of both upper 
extremities.  In the event that the claim is not 
resolved to the satisfaction of the veteran, he 
should be furnished with a Supplemental Statement 
of the Case regarding entitlement to service 
connection for numbness of both upper extremities 
which includes a summary of the additional 
evidence submitted, any additional applicable 
laws and regulations, and the reasons for the 
decision.  The veteran must be given the 
opportunity to respond to the Supplemental 
Statement of the Case.  Thereafter, the case 
should be returned to the Board, if in order.

The RO must ensure that all notice and duty-to-assist 
provisions of VCAA are properly applied in the development of 
the case.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




